DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species:													Species I, Embodiment 1: Fig. 5B;	Species II, Embodiment 2: Fig. 5C;		Species III, Embodiment 3: Fig. 6;	Species IV, Embodiment 4: Fig. 7;		Species V, Embodiment 5: Fig. 11;	Species VI, Embodiment 6: Fig. 12.		The species are independent or distinct because the species comprise different holding member, different first, second, third, fourth, fifth, sixth members, different wavelength conversion members, different materials and structures, etc. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries such as holding, first, second, third, fourth, fifth, sixth regions/members, lens, slits, etc.); and/or prior art applicable to one species would not likely be applicable to another species; and/or species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone/e-mail communication with Attorney Nomugi Tomoyori (Reg. No. 59,784) on November 29, 2022, a provisional election was made without traverse to prosecute the invention of Fig. 5C, claims 1-3 and 5-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: [0001] appears to read “U.S.” rather than “.S.” and [0027] discloses “dimension 50” and “first member 50”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 8, the limitation “the second holding member, the first region, the second region” lacks sufficient antecedent basis. Thus, the limitation renders the claim indefinite and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0145406 A1 to Li et al. (“Li”) in view of U.S. Patent Application Publication No. 2014/0077236 A1 to Yamada (“Yamada”) and Young’s Modulus – Tensile and Yield Strength for common Materials by The Engineering ToolBox (“The Engineering ToolBox”).			As to claim 1, Li in view of Yamada and The Engineering ToolBox discloses a light emitting device (21) comprising: a flexible substrate (25) including a flexible base and a wire arranged on the flexible base; a light emitting element (22) mounted on the substrate (25); a conductive connecting material connecting the light emitting element (22) to the wire; and a first holding member (54) arranged on an opposite side surface to a surface of a side of the substrate (25) on which the light emitting element (22) is mounted, wherein the first holding member (54) surrounds a region corresponding to a region on the substrate (25) including the light emitting element (22) and the conductive connecting material in a plan view, the first holding member (54) is arranged adjacent to the wire, and the first holding member (54) includes an inner region (protruded rectangles) arranged on an inner side of the first holding member (54), and having higher rigidity than rigidity of the flexible base, and an outer region (corners) arranged adjacent to the inner region (protruded rectangles) outside the inner region (protruded rectangles), and having lower rigidity than rigidity of the inner region (protruded rectangles) (See Fig. 9, Fig. 10, ¶ 0015, ¶ 0108, ¶ 0117, ¶ 0118, ¶ 0155) (Notes: the limitation “the first holding member surrounds a region corresponding to a region on the substrate including the light emitting element and the conductive connecting material in a plan view” is met by the overlapping feature shown in Fig. 5C of the Drawings that is also shown in Fig. 10 of Li. Further, the lower rigidity of the outer region relative to the inner region is met by the smaller thickness of the outer region. Lastly, the limitation “region” is defined as any of the major subdivisions into which the body or one of its parts is divisible by Merriam-Webster.com).						Yamada also discloses a flexible substrate (10) including a flexible base (11) and a wire (12) arranged on the flexible base (11); a light emitting element (30) mounted on the substrate (10); a conductive connecting material (35) connecting the light emitting element (30) to the wire (12), where a first holding member (60) for heat dissipation is made of aluminum (See Fig. 1, Fig. 7, ¶ 0052, ¶ 0057, ¶ 0058, ¶ 0076). 				In view of the teachings of Li, Yamada, and The Engineering ToolBox, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible substrate including the flexible base and the wire arranged on the flexible base; the conductive connecting material connecting the light emitting element to the wire; and the first holding member has higher rigidity than rigidity of the flexible base because the flexible substrate is commonly formed with a flexible polyimide base, where the wire is arranged on the flexible base to provide electrical connections to the light emitting element through the conductive connecting material. Lastly, the first holding member made of aluminum has a satisfactory property for heat dissipation that has the higher rigidity than rigidity of the flexible polyimide base (See Li, Yamada ¶ 0052, ¶ 0057, and The Engineering ToolBox).			 			As to claim 2, Li further discloses wherein the inner region (protruded rectangles) includes an inner member (rectangles), and the outer region (corners) includes an outer member (triangles) different from the inner member (rectangles) (See Fig. 10) (Notes: the recited “member” is interpreted by the distinct and different shapes).		As to claim 3, Li further discloses wherein the inner member (rectangles) and the outer member (triangles) are joined together such that joining force between the inner member (rectangles) and the outer member (triangles) is greater than joining force between the outer member (triangles) and the substrate (25) (See Fig. 9) (Notes: the inner member and the outer member of one common piece has a greater joining force than the joining force between the outer member and the substrate where there is no physical contact therebetween).								As to claim 5, Li further discloses wherein the outer member (triangles) has a wedge-shaped cross section shape (See Fig. 9) (Notes: the wedge-shaped is shown as a taper side in Fig. 5C of the Drawings such that Li meets the claimed limitation).			As to claim 6, Li in view of Yamada and The Engineering ToolBox discloses further comprising a second holding member (26) arranged on the surface of the substrate (25) on which the light emitting element (22) is mounted, wherein the second holding member (26) surrounds the region corresponding to the region on the substrate (25) including the light emitting element (22) and the conductive connecting material (35) in the plan view, the second holding member (26) is arranged adjacent to the wire (12), and the second holding member (26) includes a first region (inner region) arranged on an inner side of the second holding member (26), and having higher rigidity than rigidity of the flexible base (11), and a second region (outer region) arranged adjacent to the first region (inner region) outside the first region (inner region), and having lower rigidity than rigidity of the first region (inner region) (See Li Fig. 9, ¶ 0108, Yamada Fig. 1, and The Engineering ToolBox) (Notes: the second holding member is made of glass that has higher rigidity than the flexible polyimide base, where the second region has lower rigidity than rigidity of the first region by the smaller thickness of the second region).												As to claim 7, Li further discloses wherein a maximum thickness of the inner region (protruded rectangles) of the first holding member (54) is greater than a maximum thickness of the outer region (corners) of the first holding member (54) as measured along a direction orthogonal to the surface of the substrate (25) (See Fig. 9).		As to claim 8, Li further discloses wherein a maximum thickness of the first region of the second holding member is greater than a maximum thickness of the second region of the second holding member as measured along the direction orthogonal to the surface of the substrate (25) (See Fig. 9). 

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Bierhuizen et al. (US 2011/0062470 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815